Citation Nr: 0401225	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  96-04 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease secondary to the veteran's service-connected 
pulmonary tuberculosis.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to a compensable rating for pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active military service from March 1943 to 
May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for coronary artery disease and 
hearing loss and denied a compensable rating for pulmonary 
tuberculosis.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  


REMAND

In the course of appeal, the veteran testified before a 
Member of the Board at a hearing at the RO.  During the 
pendency of the remand, that Board Member retired.  In 
September 2003, the Board issued a letter to the veteran and 
his representative that informed them of this circumstance 
and that the veteran had a right to a new hearing before the 
Board Member that would decide his case.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  He was requested to inform the Board 
of his wishes on whether he desired to attend a new hearing.  
The veteran replied that he wanted to attend a hearing before 
a Veterans Law Judge of the Board at the RO.



Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge of 
the Board at the local regional office.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




